DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I: Figs. 1 and 2.  in the reply filed on 03/03/22 is acknowledged.  Accordingly, claims 8, 12, and 14-16 are hereby withdrawn from further consideration.
Claim Objections
Claims 1-7, 9-11, 13, 17, and 18 are objected to because of the following informalities:  the language “by which” in line 5 of claims 1-3 should spelled out the exact structure it trying to refer to; and “which point” in line 11 of claim 2 should be --said point--.  The .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The negative limitation “no bathtub inlet (3) is arranged in a region from the upper edge (9) of the bathtub (2) to a point above the upper edge (9)” contradicts with the limitation “the bathtub inlet (3) is arranged at a first distance (7) from an upper edge (9)” in line 7 of the claim; therefore, the negative limitation renders the claim indefinite since it is unclear as whether to include or exclude the “bathtub inlet” from the claim.  Furthermore, it is unclear as to the limitation of the “point” in lines 11-13 is referencing an empty space or a structure since the “point is arranged at a distance corresponding to a height of a side wall (10) of the bathtub (2).”  The claim is being interpreted as not including the negative limitation in lines 10-13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 202005012943 U1 (hereinafter Dusar).
Regarding claim 1, Dusar discloses a bathtub/shower arrangement (see Fig. 1), comprising a bathtub (10), a bathtub inlet (19), a shower head (21), a switchover valve (22), a water flow is adapted to be switched between the bathtub inlet and the shower head, the bathtub inlet (19) is arranged at a first distance (see figures) from an upper edge (26) of the bathtub (10), and the shower head (21) is arranged at a second distance (see figures) from the upper edge (26) of the bathtub (10), and at least one of the first distance or the second distance (see figures) is in each case greater than a height of a side wall of the bathtub (10), and the first distance amounts to at least 1/2 of the second distance (see figures).
Regarding claim 2, Dusar discloses a bathtub/shower arrangement (see Fig. 1), comprising a bathtub (10), a bathtub inlet (21), a shower head (19), a switchover valve (22), a water flow is adapted to be switched between the bathtub inlet and the shower head, the bathtub inlet (21) is arranged at a first distance (see figures) from an upper edge (26) of the bathtub (10), and the shower head (19) is arranged at a second distance (see figures) from the upper edge (26) of the bathtub (10).
	Regarding claim 3, Dusar discloses a bathtub/shower arrangement (see Fig. 1), comprising a bathtub (10), a bathtub inlet (21), a shower head (19), a switchover valve (22), a water flow is adapted to be switched between the bathtub inlet and the shower head, the bathtub inlet (21) is arranged at a first distance (see figures) from an upper edge (26) of the bathtub (10), and the shower head (19) is arranged at a second distance (see figures) from the upper edge (26) of the bathtub (10), and the switchover valve (22) is arranged between the upper edge (26) of the bathtub and the bathtub inlet (see Fig. 2).
Regarding claim 4, the bathtub/shower arrangement of claim 1, wherein a supply line (18) for the bathtub inlet (19) is rigid, and a position of the bathtub inlet (19) relative to the bathtub (10) is fixed.  
	Regarding claim 5, the bathtub/shower arrangement of claim 1, wherein the first distance is greater than or equal to the second distance (see figures).
	Regarding claim 7, the bathtub/shower arrangement of claim 1, wherein the switchover valve (22) is arranged spaced apart from the shower head (21).  
 Regarding claim 11, the bathtub/shower arrangement of claim 1, wherein the bathtub inlet (19) and the shower head (21) have supply lines (18, 23) which are separate from one another, and at least one of a hot-water feed line or a cold- water feed line inherently lead into the mixing device (11).
Regarding claim 17, the bathtub/shower arrangement of claim 1, wherein a water jet, inherently, exiting the bathtub inlet (19) is at least one of oriented vertically or falls vertically into the bathtub (10).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusar.
	Regarding claim 6, the bathtub/shower arrangement of Dusar as discussed above, wherein Dusar teaches an actuator (the round knob about where 22 is pointing in Fig. 2) of the switchover valve (22) is arranged at a third distance (14) from the upper edge (26) of the bathtub (10).  However, Dusar is silent as to the third distance is less than a height of a side wall of the bathtub (10).  Applicant has not disclosed that having the third distance is less than a height of a side wall of the bathtub solves any stated problem or is in any particular purpose.  Moreover, it appears that the switchover valve of Dusar being arranged at a third distance that is less than a height of a side wall of the bathtub (10) would perform equally well.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the switchover valve of Dusar at a third distance that is less than a height of a side wall of the bathtub because the third distance being less than a height of a side wall of the bathtub do not appear to provide any unexpected results.
Regarding claim 13, the bathtub (10) of Dusar, as discussed above, appears to have a large capacity; however, Dusar is silent regarding the capacity being at least 100 liters.  Applicant has not disclosed that having the t the capacity being at least 100 liters solves any stated problem or is in any particular purpose.  Moreover, it appears the bathtub of Dusar with a capacity of at least 100 liters would perform equally well.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to make the bathtub of Dusar to have a capacity of at least 100 liters because it does not appear to provide any unexpected results.
Regarding claim 18, Dusar discloses the bathtub/shower arrangement as discussed above but is silent regarding water is adapted to be dispensed from the bathtub inlet (19) into bathtub (10) at a height at least 1.60 meter above a base of the bathtub (10).  The figures of Dusar shown the bathtub inlet (19) for running water a user in standing position.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Dusar by causing the water to dispense at a height at least 1.60 meters above a base of the bathtub (10).  Applicant appears to have placed no criticality on any particular height at least 1.60 meters above a base of the bathtub and it appears that the arrangement of Dusar would work appropriately if made within the claimed range height.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusar in view of DE 202014101920 U1 (hereinafter Bogdanov).
Regarding claim 9, the bathtub/shower arrangement of Dusar, as discussed above, teaches all of the limitation as claimed except for the switchover valve is arranged on a mixing device or in the region of a mixing device.  Attention is directed to the Bogdanov reference which teaches an analogous arrangement with a switchover valve is arranged on a mixing device or in the region of a mixing device.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the arrangement of the switchover valve of Dusar with the switchover valve is arranged on a mixing device or in the region of a mixing device as taught by Bogdanov, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Regarding claim 10, the bathtub/shower arrangement of Dusar, as discussed above, teaches all of the limitation as claimed except for the switchover valve is arranged on a valve regulator, or in a region of a valve regulator, of at least one water feed line.  Attention is directed to the Bogdanov reference which teaches an analogous arrangement with a switchover valve is arranged on a valve regulator, or in a region of a valve regulator, of at least one water feed line (see Figs. 3-5).  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the arrangement of the switchover valve of Dusar with the switchover valve is arranged on a valve regulator, or in a region of a valve regulator, of at least one water feed line as taught by Bogdanov, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754